DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species A and Sub-Species I, identified as encompassing claims 1-8 is acknowledged; upon detailed consideration, claim 9 is also found to be encompassed by the election and claims 10-11 are withdrawn.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Soncini et al. (TW 201644080 A – see attached translation document), hereinafter as Soncini.

5.	Regarding Claim 1, Soncini discloses a switching device (see Fig. 2 above, and pg. 5 “Figure 2 illustrates an exemplary phase change memory cell or structural assembly”) comprising:
a first electrode (bottom element 202, 208, see pg. 5 “word line 202 … electrode 208”);
a second electrode (middle element 208) disposed to be opposed to the first electrode (opposed to the first electrode with respect to element 206); and
a switching layer (element 204 see pg. 5 “selection device material 204”, and see pg. 3 “As used herein, "a selection device material" can be used to index an acceptable material in a phase change memory structure or device and can be determined by its desired function or desired properties. In one example, a selection device material can be a phase change material. Such materials may be the same,  provided between the first electrode and the second electrode, the switching layer including at least one chalcogen element selected from sulfur (S), selenium (Se), and tellurium (Te) (see pg. 8 “Ga-Se-Te”),
wherein at least one of the first electrode or the second electrode includes carbon (C) (see pg. 5 “One or more of the electrode locations shown in Figure 2 can include the doped electrode material … all of the electrodes that contact one of the phase change material 206 or the selection device material 204 can include the doped electrode material.”) and, as an additive element, at least one of germanium (Ge) (see pg. 6 “In one example, the amount of germanium doped in the amorphous carbon can be as high as about 20 at%.”), phosphorus (P), or arsenic (As).

6.	Regarding Claim 2, Soncini discloses the switching device according to claim 1, wherein an added amount of the additive element is from 3at% to 20at% (see pg. 6 “In one example, the amount of germanium doped in the amorphous carbon can be as high as about 20 at%.”).

7.	Regarding Claim 3, Soncini discloses the switching device according to claim 1, wherein the switching layer further includes at least one of boron (B) or gallium (Ga) (Ga-Se-Te includes gallium).

[Castro (US 2016/0276021 A1) is utilized herein as evidence.]
8.	Regarding Claim 7, Soncini discloses the switching device according to claim 1, wherein without involving a phase change between a non-crystalline phase and a crystalline phase, the switching layer is changed into a low-resistance state by increasing an applied voltage to a predetermined threshold voltage or higher, and is changed into a high-resistance state by decreasing the applied voltage to a voltage lower than the threshold voltage (The limitations of the current claim are determined as functional limitations describing functional capabilities and do not add explicit structure of the claimed device structure particularly pertaining to the switching layer.
See MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”. The claimed functions of the current claim implicitly require for the structure of the switching layer to be capable of receiving a voltage and have a material property which allows an appropriate voltage application to change the resistance state of the switching layer without involving a phase change between a non-crystalline phase and a crystalline phase – disclosure of the exact use of the device as claimed is not required.
The switching layer material of Soncini is a selection/switching device material having the same material composition as the memory phase change material but is structurally capable based on the selection/switching purpose of the layer in the memory device to have appropriate voltage applied to perform the claimed functional capabilities. See Soncino pg. 3 “a selection device material can be a phase change material. Such materials may be the same, similar, or different from phase change materials used to record and store one of the cells of the information”. Furthermore, see evidentiary reference Castro [0024] “Examples of the selector element 38 that can be included in an RRAM device include a two-terminal selector comprising a chalcogenide material, which can sometimes be referred to as an Ovonic Threshold Switch (OTS). An OTS may include a chalcogenide composition including any one of the chalcogenide alloy systems described above for the storage element 34.” And see [0022] “Ga-Se-.

9.	Regarding Claim 8, Soncini discloses A storage unit (see Figs. 2, 8 and see pg. 5 “Figure 2 illustrates an exemplary phase change memory cell or structural assembly”;
	and see pg. 8 “FIG. 8 shows a schematic diagram of one embodiment of a phase change memory array 800 or system …  one or more, or all, of the phase change cells may include the materials and structures shown in Figure 2”) comprising
a plurality of memory cells (see Fig. 8),
the plurality of memory cells each including a memory device (element 206, see pg. 5 “phase change material 206”) and a switching device (bottom elements 202,208,204,208 below element 206, see at least pg. 5 “selection device material 204”) directly coupled to the memory device (see Fig. 2),
the switching device including:
a first electrode (bottom element 202, 208, see pg. 5 “word line 202 … electrode 208”);
a second electrode (middle element 208) disposed to be opposed to the first electrode (opposed to the first electrode with respect to element 206); and
a switching layer (element 204 see pg. 5 “selection device material 204”, and see pg. 3 “As used herein, "a selection device material" can be used to index an acceptable material in a phase change memory structure or device and can be determined by its desired function or desired properties. In one example, a selection device material can be a phase change material. Such materials may be the same, similar, or different from phase change materials used to record and store one of the cells of the information.” And see pg. 8 “The phase change material can include any useful material having a detectable change in the phase. Examples of such a material include any of various chalcogenide alloys including, but not limited to … Ga-Se-Te” Selected as GaSeTe material) provided between the first electrode and the second electrode, the switching layer including at least one chalcogen element selected from selenium (Se) (see pg. 8 “Ga-Se-Te”) and sulfur (S),
wherein at least one of the first electrode or the second electrode includes carbon (C) (see pg. 5 “One or more of the electrode locations shown in Figure 2 can include the doped electrode material … all of the electrodes that contact one of the phase change material 206 or the selection device material 204 can include the doped electrode material.”) and, as an additive element, at least one of germanium (Ge) (see pg. 6 “In one example, the amount of germanium doped in the amorphous carbon can be as high as about 20 at%.”), phosphorus (P), or arsenic (As).

10.	Regarding Claim 9, Soncini discloses the storage unit according to claim 8, wherein the memory device is any one of a phase-change memory device (see pg. 5 “Figure 2 illustrates an exemplary phase change memory cell”), a resistive memory device, and a magneto-resistive memory device.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4-6 are rejected under 35 U.S.C. 103 as obvious over Soncini et al. (TW 201644080 A – see attached translation document), hereinafter as Soncini, in view of Radaelli (US 2016/0276022 A1)

12.	Regarding Claim 4, Soncini discloses the switching device according to claim 1, wherein at least one of the first electrode or the second electrode has a stack structure of a carbon-containing layer and a word-line (see Fig. 2 carbon-containing layer element 208 and word-line element 202), the carbon-containing layer including carbon (C) and, as the additive element, at least one of germanium (Ge), phosphorus (P), or arsenic (As).
	Soncini does not appear to explicitly disclose at least one of the first electrode or the second electrode has a stack structure of the carbon-containing layer and a metal layer.
	Radaelli discloses at least one of the first electrode or the second electrode has a stack structure of the carbon-containing layer and a metal layer (see Figs. 6A-B first electrode elements 12, 52 with a stack structure of carbon-containing layer element 52 and metal layer element 12, see [0036] “the 
	The metal material of the first electrode as taught by Radaelli is incorporated as metal layer material of the first electrode of Soncini. The combination discloses at least one of the first electrode or the second electrode has a stack structure of the carbon-containing layer and a metal layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate at least one of the first electrode or the second electrode has a stack structure of the carbon-containing layer and a metal layer as taught by Radaelli as at least one of the first electrode or the second electrode has a stack structure of the carbon-containing layer and a metal layer of Soncini because the combination allows for adjustment of material of the memory device stack to obtain a desired electrical property for improved access to the memory stack (see Radaelli [0031]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known electrode layer material for another in a similar device to obtain predictable results (see Radaelli Figs. 6A-B and [0031, 0045] “access/sense lines 12 and 16 may be wordlines” and see Soncini pg. 5 “word line 202”).

13.	Regarding Claim 5, Soncini and Radaelli disclose the switching device according to claim 4, wherein the carbon-containing layer is provided in contact with the switching layer (see Soncini Fig. 2 element 208 in contact with element 206).

14.	Regarding Claim 6, Soncini and Radaelli disclose the switching device according to claim 4.
Soncini and Radaelli as previously combined do not disclose wherein the carbon-containing layer has a film thickness from 3 nm to 20 nm.
wherein the carbon-containing layer has a film thickness from 3 nm to 20 nm (see Figs. 6A-B and [0036] “the electrodes may comprise, consist essentially of, or consist of one or more of … C” and “The electrodes may be formed to any suitable thicknesses, such as, for example, thicknesses within a range of from about 5 nm to about 50 nm.”;
Also see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.).
The thickness of the carbon-containing layer as taught by Radaelli is incorporated as the thickness of the carbon-containing layer of Soncini and Radaelli.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the carbon-containing layer has a film thickness from 3 nm to 20 nm as taught by Radaelli as wherein the carbon-containing layer has a film thickness from 3 nm to 20 nm of Soncini and Radaelli because the combination allows for adjustment of material and thickness of the memory device stack to obtain a desired electrical property for improved access to the memory stack (see Radaelli [0031]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known carbon-containing electrode layer for another in a similar device to obtain predictable results (see Radaelli Figs. 6A-B and [0036]).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818